Citation Nr: 0428033	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the left hip.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the left jaw.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left elbow.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served honorably on active duty from June 1967 to 
April 1969.  He served in Vietnam and his decorations include 
the Purple Heart Medal, the Combat Infantryman Badge, and the 
Bronze Star Medal with "V" device for heroism, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Army 
Commendation Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased (compensable) evaluation 
was denied for residuals of shell fragment wounds to the left 
jaw, left hip.  By this same rating decision, service 
connection was granted for degenerative joint disease of the 
left elbow, and a 10 percent evaluation was awarded for this 
disability.

The Board last remanded this matter in August 1998.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Residuals of shell fragment wounds to the left hip are 
well healed and are not manifested by limitation of function 
of the left hip.  

2.  Residuals of shell fragment wounds to the left jaw are 
well healed and are not manifested by limitation of function 
of the left jaw.  

3.  Degenerative joint disease of the left elbow is 
manifested by is manifested by complaints of pain on use.  




CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of shell fragment wounds to the left hip are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.120, 3.159, Part 4, 4.118, Diagnostic 
Code 7805, 4.71a. Diagnostic Code 5250-5255 (2003).

2.  The criteria for an increased (compensable) evaluation 
for residuals of shell fragment wounds to the left jaw are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.120, 3.159, Part 4, 4.118, Diagnostic 
Code 7805 (2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left elbow are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.120, 3.159, Part 4, 4.71a, Diagnostic 
Codes 5010, 5206, 5207 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

A.  Residuals of Shell Fragment Wounds to the Left Hip and 
Left Jaw  

The veteran's service connected residuals of shell fragment 
wounds to the left hip and left jaw is rated under Diagnostic 
Code 7805, for other scars.  

While this matter was being developed the schedule of ratings 
for the skin were amended on August 30, 2002.  See 67 Fed. 
Reg. 49,590 (2002).  Although the regulations with regard to 
the criteria for rating the skin were amended effective 
August 30, 2002, pursuant to Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) only the revised version of the rating 
criteria applies.  

A 10 percent evaluation is warranted under Diagnostic Code 
7803 for superficial scars that were poorly nourished with 
repeated ulceration.  A 10 percent evaluation is warranted 
under Diagnostic Code 7804 for superficial scars that were 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118 (2003).  

Under the criteria for evaluating scars, Diagnostic Code 7805 
provides that the scars will be rated on the limitation of 
function of the affected part of the body (in this case, the 
left hip and left jaw).  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2003).  

i.  Left Hip 

Scars, other than on head, face, or neck, that are deep or 
that cause limited motion that exceed 144 square inches (929 
sq.cm.) in area are rated as 40 percent disabling.  Scars 
that exceed 72 square inches (465 sq. cm.) in area are rated 
as 30 percent disabling, scars that exceed 12 square inches 
(77 sq. cm.) in area are 20 percent disabling and scars that 
exceed 6 square inches (39 sq. cm.) are 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion that are of 144 square 
inches (929 sq. cm.) or greater in area warrant a 10 percent 
rating.  Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.125.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).  

On review of the evidence, there is no basis for the award of 
a compensable rating for residuals of shell fragment wounds 
to the left hip.  At the May 1997 VA examination there was a 
small, nontender scar approximately 1.5 to 2 cm scar of the 
left lateral upper thigh that was nontender.  At the May 2001 
VA examination there was no visible shrapnel fragment scar of 
the left hip noted.  At the March 2003 VA examination the 
veteran had a scar measuring 2.4 cm by 0.2 cm in the left 
outer hip over the trochnater region.  There was no pain on 
the scar on examination.  There was no adherence to 
underlying tissue.  The scar texture was the same as 
surrounding skin.  The scar was stable.  There was no 
elevation or depression of the scar on palpation.  There was 
no tissue loss.  The scar was superficial with no 
inflammation, edema, or keloid formation.  The color of the 
scar and surrounding tissue was the same.  The scar was hard 
to see unless pointed out.  The left hip scar does not 
qualify for a compensable rating under Diagnostic Code 7801 
because the left hip scar is not deep nor does it exceed 6 
square inches (39 sq. cm.).  Likewise, if it is considered to 
be a superficial scar left hip scar does not qualify for a 
compensable rating under Diagnostic Code 7802 as the left hip 
scar is far less than 144 square inches (929 sq. cm.).  A 
compensable rating is not warranted under Diagnostic Codes 
7803 or 7804 because the left hip scar is not poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration.  

Next the Board must consider whether the residuals of shell 
fragment wounds to the left hip limits function of the left 
hip.  Under Code 5250, favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees with 
slight adduction or abduction warrants a 60 percent rating.  
A 70 percent rating is warranted for intermediate (between 
favorable and unfavorable) ankylosis and a 90 percent rating 
is warranted for unfavorable ankylosis of the hip.  38 C.F.R. 
§ 4.71a.  

Ankylosis is defined as stiffening or fixation of a joint as 
the result of a disease process.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th Ed.)).

The normal (full) range of motion of the hip is 125 degrees 
of flexion and 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.  Limitation of extension of the thigh to 5 degrees 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  Flexion limited to 20 degrees 
warrants a 30 percent rating.  Flexion limited to 10 degrees 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Limitation of rotation of the thigh to the point 
at which the claimant cannot toe-out more than 15 degrees on 
the affected leg, or limitation of adduction of the thigh to 
the point at which the claimant cannot cross legs, warrants a 
10 percent rating.  Limitation of abduction of the thigh 
where motion is lost beyond 10 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Hip flail joint warrants an 80 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5254.  

Diagnostic Code 5255 provides that for impairment (malunion) 
of the femur with slight knee or hip disability, a 10 percent  
rating is warranted; for impairment (malunion) of the femur 
with moderate knee or hip disability, a 20 percent rating is 
warranted; for impairment (malunion) of the femur with marked 
knee or hip disability, a 30 percent rating is warranted.  
Fracture of the surgical neck with false joint warrants a 60 
percent rating.  Fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace a 60 percent rating is warranted; 
fracture of the shaft or anatomical neck of the femur with 
nonunion with loose motion (spiral or oblique fracture), an 
80 percent rating is warranted.  38 C.F.R. § 4.71a.  

At the May 1997 VA examination neurosensory examination of 
the lower extremity was normal.  Range of motion was normal.  
No limitation of function was noted.  At the May 2001 VA 
examination the veteran had full range of motion of the left 
hip, 0 to 125 degrees flexion, full external/internal 
rotation, and abduction without any difficulty.  The veteran 
denied any pain with his left hip.  The veteran's gait was 
normal.  No ankylosis was present.  There were no residual 
effects of the left hip from the shrapnel fragment injury.  
At the March 2003 VA examination there was no pain on 
examination of the left hip scar.  There was no limitation of 
function caused by the scar.  The Board cannot conclude, 
therefore, that there is any impairment of function 
associated with the left hip scarring that would warrant a 
compensable evaluation.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left hip.  38 U.S.C. § 5107(b). 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

ii.  Left Jaw  

Diagnostic Code 7800 provides a 10 percent rating when there 
is one characteristic of disfigurement.  A 30 percent 
evaluation is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118 (2003).  

Note (1) following Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118 are: Scar 5 or more inches (13 or more cm.) in 
length; Scar at least one-quarter inch (0.6 cm) wide at 
widest part; Surface contour of scar elevated or depressed on 
palpation; Scar adherent to underlying tissue; Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  
38 C.F.R. § 4.118 (2003).  

A compensable evaluation is not warranted for the veteran's 
residuals of shell fragment wounds to the left jaw.  At the 
May 1997 VA examination there was a firm prominence of the 
left posterior submandibular area, approximately 1 by 1 cm.  
No keloid, formation, adherence, or herniation was noted.  
There was no inflammation, swelling, depression of vascular 
supply or ulceration.  At the May 2001 VA examination there 
was a well-healed traumatic scar of the left mandible.  At 
the March 2003 VA examination there was a scar of the left 
jaw, just in front of the left lower earlobe.  The scar was 
horizontal in fashion.  It measured 2 cm by 0.5 cm.  There 
was no pain in the scar on examination.  There was no 
adherence to underlying tissue.  Texture of the skin over the 
scar was the same as surrounding tissue.  The scar was stable 
with no elevation or depression of the surface.  The scar was 
superficial with no inflammation, edema, or keloid formation.  
The scar was slightly hyperpigmented compared to the 
surrounding tissue.  There was no gross distortion or 
asymmetry of any feature of the face.  There were no area of 
induration or inflexibility of the skin.  There were no 
disfirguments secondary to the scar.  

A compensable rating is not warranted under Diagnostic Code 
7800 because the residuals of shell fragment wounds to the 
left jaw were not shown to be 5 or more inches (13 or more 
cm.) in length; one-quarter inch (0.6 cm) wide at widest 
part; elevated or depressed on palpation; adherent to 
underlying tissue; hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); of abnormal skin 
texture (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); or indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Next the Board must consider whether the residuals of shell 
fragment wounds to the left jaw limits function of the left 
jaw.  Diagnostic Code 9900 provides that for chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible the disability shall be rated as chronic 
osteomyelitis under Diagnostic Code 5000.  At the May 2001 VA 
examination x-ray of the left mandible was unremarkable.  
There were no residual effects of the left mandible from the 
shrapnel fragment injury.  The evidence does not show that 
the veteran has osteomyelitis or osteoradionecrosis of the 
maxilla or mandible as residuals of shell fragment wounds to 
the left jaw.  Therefore, Diagnostic Code 9900 is not 
applicable.  

The Board notes that Diagnostic Codes 9901, 9902, 9903, and 
9904, governing complete loss of the mandible, partial loss 
of the mandible, nonunion of the mandible and malunion of the 
mandible are not applicable to the veteran's disability as 
there is no medical evidence indicating that he has suffered 
any of loss, malunion or nonunion of his mandible.  
Diagnostic Codes 9913, 9914, 9915, and 9916, governs the loss 
of teeth due to loss of substance of the body of the maxilla 
or mandible without loss of continuity, governing loss of 
more than half of the maxilla, loss of less than half of the 
maxilla, and malunion or nonunion of the maxilla.  The May 
1997 VA examination x-rays showed the presence of a metallic 
foreign body, measuring approximately 6 by 4 mm in diameter, 
at about the level of the angle of the mandible.  The 
evidence of record does not show that the veteran has lost 
any teeth as residuals of shell fragment wounds to the left 
jaw.  

VA regulations establish criteria for the evaluation of 
limited motion of temporomandibular articulation, under 38 
C.F.R. § 4.150, Diagnostic Code 9905.  Under this Diagnostic 
Code, a range of lateral excursion of zero to 4 mm. warrants 
a 10 percent rating.  An inter-incisal range of 31 to 40 mm. 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for an inter-incisal range of 21 to 30 mm.  An 
inter-incisal range of 11 to 20 mm. warrants a 30 percent 
rating.  An inter-incisal range of zero to 10 millimeters 
warrants a 40 percent rating.  It is noted that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150 
(2003).  At the May 1997 VA examination limitation of the 
left jaw was not noted.  At the May 2001 VA examination the 
veteran had full opening and closing of both 
temporomandibular joints without any problems.  The veteran 
denied any pain with opening and closing of the left 
temporomandubular joint.  There was no limitation of function 
noted.  The Board cannot conclude, therefore, that there is 
any impairment of function associated with the left jaw 
scarring that would warrant a compensable evaluation.  In 
light of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
evaluation for residuals of shell fragment wounds to the left 
jaw.  38 U.S.C. § 5107(b). Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Degenerative Joint Disease of the Left Elbow  

The veteran's service-connected degenerative joint disease of 
the left elbow is rated as 10 percent disabling under 
Diagnostic Codes 5010.  Degenerative arthritis is rated under 
a combined diagnostic code which takes into account both the 
x-ray evidence of degenerative changes of the elbow as well 
as the resulting limitation of motion, if any, of the elbow.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, (2003).  
The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (2003).  

Under Diagnostic Code 5206 limitation of flexion of the elbow 
and forearm of the minor arm is rated zero percent disabling 
where flexion is limited to 110 degrees.  A 10 percent rating 
is assigned where flexion is limited to 100 degrees and a 20 
percent rating is assigned where flexion is limited to 90 
degrees.  A 30 percent rating is assigned where flexion is 
limited to 55 degrees and a 40 percent rating is assigned 
where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a 
(2003). 

Under Diagnostic Code 5207, a 10 percent evaluation is 
assigned when limitation of extension of the forearm of the 
non-dominant upper extremity warrants a 10 percent rating if 
it is limited to 45 or 60 degrees.  A 20 percent evaluation 
is warranted if it is limited to 75 or 90 degrees.  A 30 
percent evaluation is warranted if it is limited to 100 
degrees, and the maximum 40 percent evaluation is warranted 
if it is limited to 110 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2003).  

When flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent disability 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5208 (2003).  

Limitation of pronation of the forearm warrants a 20 percent 
rating if motion is lost beyond the last quarter of the arc 
and the hand does not approach full pronation.  Motion lost 
beyond the middle of arc also warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2003).  

At the May 2001 VA examination the VA examiner noted that the 
veteran was right-handed by signing a piece of paper.  The 
left elbow exhibited a full range of motion with 0 to 145 
degrees of flexion and 85 degrees of supination, and 80 
degrees of pronation.  At the November 2003 VA examination 
the left elbow was able to extend completely.  The veteran 
was able to flex approximately 145 degrees.  Supination was 
approximately 85 degrees, and pronation was approximately 80 
degrees.  As such, his flexion and extension do not meet the 
criteria for higher evaluations under Diagnostic Codes 5206 
limitation of flexion of the elbow and forearm of the minor 
arm, Diagnostic Code 5207 for limitation of extension of the 
forearm of the non-dominant upper extremity, Diagnostic Code 
5208 for limitation of flexion or extension of the forearm, 
or Diagnostic Code 5213 limitation of pronation.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  At the May 2001 VA examination the veteran 
had left elbow pain before range of motion, but it was no 
worse with full range of motion.  There was no additional 
imitation of range of motion or joint function noted.  There 
was no swelling, erythema, or heat of any of the joints.  
There was some significant stiffness and crepitus of the left 
elbow.  The veteran's left ulnar nerve entrapment neuropathy 
identified at the November 2003 VA examination is service 
connected and in receipt of a separate evaluation.  Thus, the 
current objective findings have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 10 percent evaluation, which is currently 
assigned.  

As there is no evidence of ankylosis of the scapulohumeral 
articulation, impairment of the humerus or, impairment of the 
clavicle or scapula, therefore, Diagnostic Codes 5200, 5202 
and 5203 are not applicable.  Inasmuch as the evidence does 
not show ankylosis, other impairment of the elbow; joint 
fracture; radius and ulna nonunion or impairment; or 
supination and pronation impairment Diagnostic Codes 5205, 
5207 - 5213 do not apply.  38 C.F.R. § 4.71a (2003).  

II.  Duty To Assist 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001 and October 2003.  
Specifically, in the March 2001 RO letter the RO informed the 
appellant of the following: 1.) VA's duty to notify the 
appellant about the claims; 2.) VA's duty to assist the 
appellant in obtaining evidence for the claims; 3.) What 
information or evidence was still needed from the appellant; 
4.) What the appellant could do to help with the claims; and 
5.) What had been done to help with the claims.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In June 1997, prior to the enactment of the VCAA, 
the RO initially denied the claims on appeal.  The veteran 
was not provided VCAA notice until March 2001 and October 
2003.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2001 
his claims were reconsidered based upon all the evidence of 
record in a May 2002 rating decision.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
In May 2001 the veteran indicated in writing that he had no 
additional evidence.  There is no indication that additional 
relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in May 1997, May 2001, March 2003, and November 2003.  The 
reports of examination are in the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An increased (compensable) evaluation for residuals of shell 
fragment wounds to the left hip is denied.  

An increased (compensable) evaluation for residuals of shell 
fragment wounds to the left jaw is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left elbow is denied. 




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



